ORDER

PER CURIAM.
Appellant, Ronald Taylor, appeals the judgment entered by the Circuit Court of the City of St. Louis after a jury found him guilty of first degree assault, RSMo section 565.050 (1994), second degree assault, RSMo section 565.060 (1994), and armed criminal action, RSMo section 571.015 (1994).
We have reviewed the briefs of the parties, the legal file, and transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b).